Case: 14-51272       Document: 00513162512         Page: 1     Date Filed: 08/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-51272                         United States Court of Appeals
                                   Summary Calendar                                Fifth Circuit

                                                                                 FILED
                                                                           August 20, 2015
SHIRLEY KLEIN,                                                              Lyle W. Cayce
                                                                                 Clerk
               Plaintiff – Appellant,

v.

WELLS FARGO BANK, N.A.; MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INCORPORATED; AMERIPRO FUNDING, INCORPORATED, a
Texas Corporation, doing business as Land Mortgage; BUCKLEY MADOLA,
P.C.,

               Defendants – Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-861


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appellant, Shirley Klein, proceeding pro se, argues that the district court
erred in determining that two defendants were fraudulently joined and in
failing to remand the case to state court. We have studied the record and



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-51272    Document: 00513162512    Page: 2   Date Filed: 08/20/2015



                                No. 14-51272


briefs, and reviewed the district court’s thorough opinion. For essentially the
reasons stated in the district court’s opinion, we AFFIRM.




                                      2